ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Request for Reconsideration-After Non-Final Rejection dated 08/09/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after a telephone interview with Attorney of Record Janet A. Pioli on August 22, 2022.
Instructions to amend the application were as follows:
Claims 21, 28, 34, 35 to be amended as follows:

CLAIM 21. (Currently Amended) A stent graft comprising: 
a substantially tubular graft of graft material having a proximal end, a distal end, an internal lumen, and a sidewall; 
an enlarged lateral opening in the sidewall and having a proximal end, a distal end, a length and a width, 
an internal branch disposed within the lumen at least partially along an inner surface of the substantially tubular graft of graft material and in fluid communication with the enlarged lateral opening, the internal branch having a proximal end, a proximal end opening, a distal end, a distal end opening, a proximal portion extending from the proximal end of the enlarged lateral opening toward the proximal end of the substantially tubular graft and having a diameter, and a distal portion extending from the distal end of the lateral opening toward the distal end of the substantially tubular graft and having a diameter; and 
a plurality of stents affixed to a surface of the substantially tubular graft of graft material, the plurality of stents disposed at least partially along a length of the graft to support the shape of the substantially tubular graft of graft material; 
wherein each of the length and width of the enlarged lateral opening is greater than the diameters of the proximal and distal portions of the internal branch and define an enlarged recess into the internal branch; 
wherein the substantially tubular graft of graft material has a first configuration wherein the internal branch is disposed externally to the substantially tubular graft of graft material and a second configuration wherein the internal branch is disposed internally of the substantially tubular graft of graft material; and
wherein the substantially tubular graft and the internal branch are constructed from a single piece of the graft material.

CLAIM 28. (Currently Amended) A stent graft comprising: 
a substantially tubular graft of graft material having a proximal end, a distal end, an internal lumen, and a sidewall; 
a lateral opening in the sidewall and having a proximal end, a distal end, a length, a width, and a perimeter; 
an internal bidirectional branch disposed within the lumen at least partially along an inner surface of the substantially tubular graft of graft material  and in fluid communication with the lateral opening, the internal bidirectional branch having a proximal end, a proximal end opening, a distal end, a distal end opening, a proximal portion extending from the proximal end of the lateral opening toward the proximal end of the substantially tubular graft and having a diameter, and a distal portion extending from the distal end of the lateral opening toward the distal end of the substantially tubular graft and having a diameter; and 
a plurality of stents affixed to a surface of the substantially tubular graft of graft material, the plurality of stents disposed at least partially along a length of the graft to support the shape of the substantially tubular graft of graft material; 
wherein each of the length and width of the lateral opening is greater than the diameters of the proximal and distal portions of the internal branch and define an enlarged recess into the internal branch; 
wherein the substantially tubular graft of graft material has a first configuration wherein the internal branch is disposed externally to the substantially tubular graft of graft material and a second configuration wherein the internal branch is disposed internally of the substantially tubular graft of graft material; and 
wherein the internal branch is an integral partitioned segment of the sidewall of the substantially tubular graft.
CLAIM 34 (Currently Amended). The stent graft of claim 28, wherein the substantially tubular graft of graft material and the internal branch are a single piece of graft material 

CLAIM 35. (Currently Amended) A stent graft comprising: 
a substantially tubular graft of graft material having a proximal end, a distal end, an internal lumen, and a sidewall; 
an enlarged lateral opening in the sidewall and having a proximal end, a distal end, a length, a width, and a perimeter; 
an internal bidirectional branch disposed within the lumen at least partially along an internal surface of the substantially tubular graft of graft material and in fluid communication with the enlarged lateral opening, the internal bidirectional branch having a proximal end, a proximal end opening, a distal end, a distal end opening, a proximal portion extending from the proximal end of the enlarged lateral opening toward the proximal end of the substantially tubular graft and having a diameter, and a distal portion extending from the distal end of the enlarged lateral opening toward the distal end of the substantially tubular graft and having a diameter; and 
a plurality of stents affixed to a surface of the substantially tubular graft of graft material, the plurality of stents disposed at least partially along a length of the graft to support the shape of the substantially tubular graft of graft material; 
wherein each of the length and width of the enlarged lateral opening is greater than the diameters of the proximal and distal portions of the internal branch and together define an enlarged recess into the internal branch, 
wherein the substantially tubular graft of graft material has a first configuration wherein the internal branch is disposed externally to the substantially tubular graft of graft material and a second configuration wherein the internal branch is disposed internally of the substantially tubular graft of graft material; and 
wherein the substantially tubular graft and the internal branch are constructed from a single piece of the graft material, wherein 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent claim 21, none of the prior art discloses a stent graft comprising: a substantially tubular graft of graft material having … an internal lumen, and a sidewall; an enlarged lateral opening in the sidewall and having … a length and a width, an internal branch disposed within the lumen … along an inner surface of the substantially tubular graft … and in fluid communication with the enlarged lateral opening, the internal branch having …a proximal end opening… a distal end opening, a proximal portion extending from the proximal end of the enlarged lateral opening toward the proximal end of the substantially tubular graft and having a diameter, and a distal portion extending from the distal end of the lateral opening toward the distal end of the substantially tubular graft and having a diameter; and a plurality of stents affixed to a surface of the substantially tubular graft of graft material, the plurality of stents disposed at least partially along a length of the graft to support the shape of the substantially tubular graft of graft material; wherein each of the length and width of the enlarged lateral opening is greater than the diameters of the proximal and distal portions of the internal branch and define an enlarged recess into the internal branch; wherein the substantially tubular graft of graft material has a first configuration wherein the internal branch is disposed externally to the substantially tubular graft of graft material and a second configuration wherein the internal branch is disposed internally of the substantially tubular graft of graft material; and wherein the substantially tubular graft and the internal branch are constructed from a single piece of the graft material including all the features, structures, arrangement and combination of features and structures as now explicitly, positively and specifically recited by the Applicants in independent claim 21.
As per independent claim 28, none of the prior art discloses a stent graft comprising: a substantially tubular graft of graft material having … an internal lumen, and a sidewall; a lateral opening in the sidewall and having … a length, a width, and a perimeter; an internal bidirectional branch disposed within the lumen … along an inner surface of the substantially tubular graft …  and in fluid communication with the lateral opening, the internal bidirectional branch having … a proximal end opening… a distal end opening, a proximal portion extending from the proximal end of the lateral opening toward the proximal end of the substantially tubular graft and having a diameter, and a distal portion extending from the distal end of the lateral opening toward the distal end of the substantially tubular graft and having a diameter; and a plurality of stents affixed to a surface of the substantially tubular graft …, the plurality of stents disposed at least partially along a length of the graft to support the shape of the substantially tubular graft … wherein each of the length and width of the lateral opening is greater than the diameters of the proximal and distal portions of the internal branch and define an enlarged recess into the internal branch; wherein the substantially tubular graft of graft material has a first configuration wherein the internal branch is disposed externally to the substantially tubular graft of graft material and a second configuration wherein the internal branch is disposed internally of the substantially tubular graft of graft material; and wherein the internal branch is an integral partitioned segment of the sidewall of the substantially tubular graft including all the features, structures, arrangement and combination of features and structures as now explicitly, positively and specifically recited by the Applicants in independent claim 28.
As per independent claim 35,  none of the prior art discloses a stent graft comprising:  a substantially tubular graft of graft material having … an internal lumen, and a sidewall;  an enlarged lateral opening in the sidewall and having … a length, a width, and a perimeter;  an internal bidirectional branch disposed within the lumen … along an internal surface of the substantially tubular graft … and in fluid communication with the enlarged lateral opening, the internal bidirectional branch having … a proximal end opening…a distal end opening, a proximal portion extending from the proximal end of the enlarged lateral opening toward the proximal end of the substantially tubular graft and having a diameter, and a distal portion extending from the distal end of the enlarged lateral opening toward the distal end of the substantially tubular graft and having a diameter; and  a plurality of stents affixed to a surface of the substantially tubular graft of graft material, the plurality of stents disposed at least partially along a length of the graft to support the shape of the substantially tubular graft of graft material;  wherein each of the length and width of the enlarged lateral opening is greater than the diameters of the proximal and distal portions of the internal branch and together define an enlarged recess into the internal branch, wherein the substantially tubular graft of graft material has a first configuration wherein the internal branch is disposed externally to the substantially tubular graft of graft material and a second configuration wherein the internal branch is disposed internally of the substantially tubular graft of graft material; and  wherein the substantially tubular graft and the internal branch are constructed from a single piece of the graft material, wherein the internal branch is an integral partitioned segment of the sidewall of the substantially tubular graft including all the features, structures, arrangement and combination of features and structures as now explicitly, positively and specifically recited by the Applicants in independent claim 35.
 Prior art US 20190328557 A1 to Lostetter; Timothy (see at least fig. 2, 3, 4A, 6A) discloses a nested coaxial lumen stent graft includes a tubular aortic component that defines a lumen and a fenestration with a pocket at the fenestration. At least one proximal tunnel graft extends proximally within the lumen from the proximal opening of the pocket and is secured at a proximal end to the tubular component, and at least one distal tunnel graft extends distally within the lumen from the distal opening of the pocket and is secured at a distal end to the tubular aortic component. The stent graft can further include at least one branch stent graft, each of which extends through the fenestration and within at least one of the proximal tunnel graft or the distal tunnel graft. The stent graft can be implanted in a patient to thereby treat an aneurysm, such as a suprarenal or thoracoabdominal aortic aneurysm.
Prior art US 20130211506 A1 to Dake et al. (see at least fig. 1, [0018-0019], [0021]) discloses a nested coaxial stent graft device for treating disease of branched vasculature, the graft including a branch member for deployment in the branch vessel, the branch member having a branch lumen; and a main body for deployment in the main vessel. The main body has a generally tubular wall extending generally longitudinally between opposite first and second ends. The wall has an internal surface defining a main lumen and an opposite outer surface. The wall has a recessed portion that is recessed relative to the outer surface of the wall and positioned between the first and second ends of the main body. The main body has an opening formed in the recessed portion of the wall for receiving the branch member therethrough such that the branch lumen is in fluid communication with the main lumen.
Prior art US 20170281332 A1 to Lostetter; Timothy discloses a thoraco-abdominal branch graft prosthesis (see at least fig. 1-7, [0004-0007]), including a main graft component having a luminal wall defining an open proximal end, an open distal end opposite the open proximal end, a main lumen extending from the open proximal end to the open distal end, and at least one main graft wall fenestration. At least one tunnel graft component has a luminal tunnel graft wall defining, at least in part, a tunnel graft proximal end, a tunnel graft distal end opposite the tunnel graft proximal end, a tunnel graft lumen extending from the tunnel graft proximal end to the tunnel graft distal end, and at least one tunnel graft fenestration/aperture in the tunnel graft wall, wherein the tunnel graft component is within the main lumen and a major longitudinal axis of the tunnel graft lumen is substantially aligned with a major longitudinal axis of the main lumen, and wherein the luminal wall of the tunnel graft component is fixed to the luminal wall of the main graft component, whereby the fenestration of the tunnel graft wall is aligned with the fenestration of the luminal wall.
Prior art US 20140188207 A1 to Havel; William J. et al. discloses an endoluminal prosthesis that includes a tubular main body and a branch with the main body including a proximal and distal end opening, a lumen, a sidewall, and a fenestration in the sidewall, the branch including a tubular retrograde branch segment, a tubular antegrade branch segment, and a tubular branch junction. The retrograde branch segment includes an inlet opening fluidly coupled to the fenestration of the main body and an outlet opening fluidly coupled to the branch junction and positioned longitudinally between the proximal end opening and the fenestration of the main body. The antegrade branch segment may include an inlet opening fluidly coupled to the branch junction and an outlet opening positioned longitudinally distal of the inlet opening of the antegrade branch segment. The retrograde branch segment and the antegrade branch segment are in fluid communication with one another through the branch junction.
Prior art US 20130274857 A1 to Quinn; Stephen F.  discloses a bifurcated intravascular stent graft that includes a primary stent segments and a primary graft sleeve, forming a main fluid channel and having a side opening there through. An external graft channel formed on the primary graft sleeve has a first end communicating with the side opening and an open second end outside the primary graft sleeve, thereby providing a branch flow channel from the main channel out through the side opening and external graft channel. The primary stent segments and graft sleeve engage an endoluminal surface of a main vessel and form substantially fluid-tight seals. The stent graft further comprises a secondary stent graft, which may be positioned partially within the external graft channel, through the open second end thereof, and partially within a branch vessel. The secondary stent graft engages the inner surface of the external graft channel and the endoluminal surface of the branch vessel, thereby forming substantially fluid-tight seals.
Prior art US 20160089230 A1 to Hartley; David Ernest   discloses a joining segment between a main tube and a side arm in a side arm stent graft. The side arm is stitched into an aperture in the main tube and is in fluid communication with the main tube. The side arm is cut off at an angle to leave an end portion having a circumferential length equal to the circumference of the aperture. The side arm can also include a connection socket comprising a first resilient ring around the arm at its end, a second resilient ring spaced apart along the arm from the first ring and a zig zag resilient stent between the first and second rings. Both the main tube and the side arm are formed from seamless tubular biocompatible graft material. 
Prior art US 20070265697 A1 to Goicoechea; George et al. discloses a bifurcated endoluminal prosthesis. More specifically, Goicoechea’s invention uses an introducer for delivering into the vasculature a straight or bifurcated stent or prosthesis and a method for delivering into the vasculature a straight or bifurcated stent or prosthesis. Goicoechea’s disclosed  method includes treating an angeological disease using the bifurcated stent. The endoluminal stent has perpendicular hoop members, each hoop member formed of wire in a sinuous configuration, at least some of juxtaposed apices in neighboring hoops being secured to one another, such stents also forming axially aligned segments in straight stents, and segments of bifurcated stents. 
Prior art US 20020156521 A1 to Ryan, Timothy J. et al. discloses bifurcated intraluminal prostheses construction and methods. More specifically, Ryan’s invention provides a modular bifurcated intraluminal tubular prostheses, particularly stents and stent-grafts, for the treatment of disease conditions, such as aneurysms. Modular sections of the prostheses, may be selectively assembled to form a prosthesis having characteristics which are tailored to the specific requirements of the patient, including branch angle and branch lumen sizes which match the patient’s vascular geometry. A Y-connector prosthetic module structure provides support and separation for each of the adjacent branching lumens. Radiopaque markers on the prostheses promote alignment between prosthetic modules and with the body lumen system.
However, none of the prior art discloses a stent graft having an internal bidirectional branch that including all the features, structures, arrangement and combination of features and structures as in independent claims 21, 28, and 35.
As per dependent claims 22-27 and 40, dependent claims 22-27 and 40 would be contingently allowable based on their direct/indirect dependency on contingently allowable independent base Claim 21.
As per dependent claims 29-34, dependent claims 29-34 would be contingently allowable based on their direct/indirect dependency on contingently allowable independent base Claim 28.
As per dependent claims 36-39, dependent claims 36-39 would be contingently allowable based on their direct/indirect dependency on contingently allowable independent base Claim 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/SUNITA REDDY/            Primary Examiner, Art Unit 3791                                                                                                                                                                                            August 22, 2022